EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 24 November 2022 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Ambrosius on 11 February 2022.
The application has been amended as follows: 
In the Substitute Specification:
Page 5, in paragraph [0024], first line therein and pages 8 & 9, in paragraph [0044], first & 8th lines therein, “3D” has been rewritten as --3E--, respectively at these instances.
Page 10, in paragraph [0049], 5th line therein, --336-- has been inserted after “steps” and --from a maximum diameter 332 to a minimum diameter 334 such as shown in Figure 3E-- has been inserted after “inner diameter”.
Page 12, in paragraph [0060], 6th line therein, “438” has been rewritten as --436--. 
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --Ceramic filter using 
Claims 2-8; 9-14; 15-21 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee